ACCEPTED
                                                                                        14-14-00187-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   8/27/2015 7:59:14 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK
                               NO. 14-14-00187-CV

                  IN THE FOURTEENTH COURT OF APPEALS
                                                                        FILED IN
                                                                 14th COURT OF APPEALS
                              AT HOUSTON, TEXAS                     HOUSTON, TEXAS
                                                                 8/27/2015 7:59:14 AM
                                                                 CHRISTOPHER A. PRINE
                         HERITAGE OPERATING, LP,                          Clerk

                                Appellant

                                         v.

           BARBERS HILL INDEPENDENT SCHOOL DISTRICT, et al,
                              Appellees


     APPELLEES’ FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE
           RESPONSE TO APPELLANT’S MOTION FOR REHEARING
_____________________________________________________________________________
TO THE HONORABLE COURT OF APPEALS:
      Appellees, Barbers Hill Independent School District, Chambers County and the

City of Mont Belvieu, file their Unopposed Motion to Extend Time to File a response

to Appellant’s Motion for Rehearing and respectfully show the Court:

1. Appellant’s Motion for Rehearing was filed August 17, 2015.

2. On August 21, 2015, the Court requested Appellees to file response to the motion

   for rehearing. Appellees’ Response is due August 31, 2015.

3. Counsel for Appellees’ was traveling on other legal matter on the date the court

   requested the response and did not learn of the deadline until Monday, August 24,

   2015.
4. Counsel for Appellees has previously scheduled holiday time off for personal

    matters from August 27 to August 30, 2015. 1

5. Due to the above and other work obligations, motion practice, administrative

    matters and various settings throughout Texas, Appellees' counsel has not finalized

    the response brief.

6. Appellees counsel request a short extension to file their brief, which makes it due

    September 9, 2015.

7. This Motion is unopposed as evidenced by the Certificate of Conference.

8. This extension is not sought for delay but so that justice may be done.2

    WHEREFORE, PREMISES CONSIDERED, Appellees pray that this Court

grant an extension of time to file Appellees’ brief, making it due on September 9, 2015

and for such other and further relief to which Appellees may be justly entitled.




1
  Counsel for appellees is celebrating his 33rd wedding anniversary with his wife at an out of state location. If he is required
to work on a response brief during that time period, the current anniversary will be memorable for all the wrong reasons
and a 34th wedding anniversary will be in jeopardy.
2
  Please see footnote 1.

                                     No. 14-14-00187-CV; Appellees’ Unopposed Motion to Extend Time to File Response; Page 2
                                              Respectfully submitted,

                                              Perdue, Brandon, Fielder,
                                              Collins & Mott, L.L.P.


                                              By:      _______________________________
                                                       Joseph T. Longoria
                                                       jlongoria@pbfcm.com
                                                       SBN: 12544860
                                                       1235 North Loop West, Suite 600
                                                       Houston, Texas 77008
                                                       (713) 862-1860;
                                                       (713) 869-0030 Facsimile

                                                       ATTORNEYS FOR APPELLEES


                         CERTIFICATE OF CONFERENCE

     I conferred with Appellant's Attorney, John Shaw, regarding this motion on
August 26, 2015. He stated that he did not oppose this motion.


                                                                _________________________

                             CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the Appellees’ First Unopposed
Motion to Extend Time to File Brief was served on the following individual by E-file,
and/or by Email this the 27th day of August, 2015.

Mr. John J. Shaw
Myers * Hill
2525 Ridgmar Blvd., suite 150
Fort Worth, Texas 76116
Email: jshaw@myers-hill.com

                                                       ______________________________



                           No. 14-14-00187-CV; Appellees’ Unopposed Motion to Extend Time to File Response; Page 3